DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application 15/809,034 are citing the paragraph numbers in the Pre-Grant Publication US 2018/0132839 A1.
Note: all citations with respect to the prior-filed application 15/609,334 are citing the paragraph numbers in the Pre-Grant Publication US 2017/0258535 A1.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/609,334, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Regarding limitation “a force and/or torque sensor connected to the blades and configured to provide an indication of an amount of force and/or torque that is being applied to at least one of the blades from contact with material of a surgical site” in independent claim 1, and limitation “a force and/or torque sensor connected to the blades and configured to provide an indication of an amount of force and/or torque that is being applied to at least one of the blades from contact with material of a surgical site; and a force and/or torque feedback determination unit configured to sense the indication provided by the force and/or torque sensor, and to determine the amount of force and/or torque that is being applied to the at least one of the blades based on the indication” in independent claim 12, there is no relevant disclosure, with respect to the force and/or torque sensor, can be find in either specification or figures in the prior-filed application 15/609,334.
Thus, the disclosure of prior-filed application 15/609,334 fails to support all the limitations cited in independent claim 1 and claim 12 of present application. Therefore, the effective filing dates of all claims in present application 15/809,034 are set as the filing date 11/10/2017.


Claim Objections
Claim 10, 11, 13 and 14 are objected to because of the following informalities:  
Claim 10 line 1, preamble “the surgical retractor of Claim 1” should read “The surgical retractor of Claim 1”;
Claim 11 line 1, preamble “the surgical retractor of Claim 1” should read “The surgical retractor of Claim 1”;
Claim 13 line 6, limitation “at least one of the tracking markers” should read “at least one of the plurality of tracking markers”, to avoid potential 112(b) antecedent basis issue;
Claim 13 lines 8 – 9, limitation “between the orientations of the tracking markers” should read “between the orientations of the plurality of tracking markers”, to avoid potential 112(b) antecedent basis issue;
Claim 14 lines 3 – 4, limitation “between at least reference ones of the tracking markers” should read “between at least reference ones of the plurality of tracking markers”, to avoid potential 112(b) antecedent basis issue;
Claim 14 line 5, limitation “between at least some of the tracking markers” should read “between at least some of the plurality of tracking markers”, to avoid potential 112(b) antecedent basis issue.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Limitations “force and/or torque feedback determination unit” in claim 7, 12 – 17, 19 and 20;
Limitations “control interface unit” in claim 10, 11 and 17 – 20;

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
Regarding limitations “force and/or torque feedback determination unit” in claim 7, 12 – 17, 19 and 20, the corresponding disclosure in the specification of present application is recited as: “The sensor 2070 provides an indication of the sensed amount of force and/or torque to a force and/or torque feedback determination unit 2030”in [0156]; “The force and/or torque feedback determination unit 2030 is configured to use the indication provided by the force and/or torque sensor 2070 to determine the amount of force and/or torque that is being applied to the at least one of the blades 2012. The force and/or torque feedback determination unit 2030 provides information to the control interface unit 2050 that indicates the amount of force and/or torque that was determined as being applied to the at least one of the blades 2012” in [0157]; “The force and/or torque feedback determination unit 2030 is configured to determine the force and/or torque being applied to the blades 2012 based on the amount of relative movement between the markers 2020 and 2018 and/or 2016, which is observed by the camera system 2060” in [0161]; “The force and/or torque feedback determination unit 2030 is coupled to receive the information from the camera system 2060 and to determine therefrom the amount of force and/or torque that is being applied to the at least one of the blades based on the information” in [0162]; and “FIG. 23 illustrates that a computer 2310 can be configured to perform the combined operations described herein for the force 

Regarding limitations “control interface unit” in claim 10, 11 and 17 – 20, the corresponding disclosure in the specification of present application is recited as: “The control interface unit 2050 may be configured to generate command signals to the motor controller 2040 based on the information to control movement of the blades 2012 by the motors 2042. The control interface unit 2050 may additionally or alternatively be configured to generate notifications to a human operator based on the amount of force and/or torque” in [0157]; “FIG. 23 illustrates that a computer 2310 can be configured to perform the combined operations described herein for the force and/or torque feedback determination unit 2030 and the control interface unit 2050” in [0170]; “the control interface unit 2050 can use the determined amount of force and/or torque to control movement of the blades 2200 and/or to control generation of notifications to an operator. The control interface unit 2050 can provide control signals to the motor controller 20/40 to control movement of the retractor motors 2042 which, in turn, can move individual blades 2200 relative to the other blades 2200 and/or may collectively move the blades 2200 together to provide translational and/or rotational motion” in [0175]; “by receiving LED activation signals from the control interface unit 2072” in [0179]; “and are selectively energized by a LED driver 2602 of the control interface unit 2050” in [0180]; “The control interface unit 2050 can alternatively or additionally energize a single LED 2600 responsive to the sensed 

Overall, the above limitations “force and/or torque feedback determination unit” and “control interface unit” are interpreted as a computer or equivalent to perform the above disclosed functions.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 – 9, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding limitation “a coupler” in claim 7 line 4, it is unclear the above coupler is a newly introduced different coupler or the same coupler introduced in claim 1 line 4, since claim 7 is depending on claim 1.
Thus, the above limitation renders claim indefinite, For the purpose of examination, the limitation “a coupler” in claim 7 line 4 is interpreted as any reasonable coupler.

claim 9 line 1, it is unclear the above coupler is the same coupler introduced in claim 7 line 4 or the same coupler introduced in claim 1 line 4, since claim 9 is depending on claim 7 which is depending on claim 1.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the limitation “the coupler” in claim 9 line 1 is interpreted as the same coupler introduced in claim 7 line 4.

Regarding limitation “a coupler” in claim 10 line 3, it is unclear the above coupler is a newly introduced different coupler or the same coupler introduced in claim 1 line 4, since claim 10 is depending on claim 1.
Thus, the above limitation renders claim indefinite, For the purpose of examination, the limitation “a coupler” in claim 10 line 3 is interpreted as any reasonable coupler.

Regarding limitation “a coupler” in claim 11 line 3, it is unclear the above coupler is a newly introduced different coupler or the same coupler introduced in claim 1 line 4, since claim 11 is depending on claim 1.
Thus, the above limitation renders claim indefinite, For the purpose of examination, the limitation “a coupler” in claim 11 line 3 is interpreted as any reasonable coupler.

Therefore, claim 7, 9, 10, 11 and corresponding dependent claim 8 are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 7, 8, 11, 12, 15 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2005/0215866 A1; published on 09/29/2005) in view of Xia et al. (US 2013/0123582 A1; published on 05/16/2013) (hereinafter "Xia") and Manzo et al. (US 2013/0158542 A1; published on 06/20/2013) (hereinafter "Manzo").

Regarding claim 1, Kim teaches a surgical retractor ("The present invention includes one embodiment of an adjustable retractor 100 of the invention for minimally invasive surgical access." [0037]) for a surgical robot system ("The positioning means, for example, can be a manual positioning means or an automatic positioning means." [0043]), the surgical retractor comprising:
a retractor frame ("The retractor 100 includes a frame 110 …" [0037]) comprising a plurality of arms ("An arm or positioning means 230 ..." [0039]; see Fig.2 there are 4 arms) that are translatably ("Translation in the X direction can be established by having an element 320 that is able to preferably tightly and smoothly fit and slideable in opening 330." [0046]) and/or pivotably connected to the retractor frame ("Rotation about the Y-axis can be established by rotating a circular element 362 within element 325." [0047]; see Fig.2 and Fig.3, the arm 230 is connected to the frame 110/210/310);
a plurality of blades ("… with surgical retractor blades 220 …" [0038]; see Fig.2), each coupled to and extending away from a distal end of one of the arms ("The positioning means 230 can include attachment means 240 that is used to attach the surgical retractor blade 220 to the frame 110." [0040]; see Fig.2); and
a force sensor connected to the blades ("… a sensor can be placed on the retractor blades, at the inside part, outside part, or within the retractor blade{s}. 
In addition, Xia teaches a force and/or torque sensor connected to the blades ("… the blades 110, 112 may each by outfitted with a sleeve-type sensor system 200. Further, each sleeve 202 may include more than one sensor 150 disposed thereon … the sensors 150 may include one or more of any those that measure the following data: … force ... torque deflection ..." [0039]) and configured to provide an indication of an amount of force and/or torque that is being applied to at least one of the blades from contact with material of a surgical site ("The sensor 150 provides information indicative of one or more parameters of the loading stress ... other parameter of the tissue at the surgical site." [0026]; "… the sensors 150 may include one or more of any those that measure the following data: … force ... torque deflection ..." [0039]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the pressure sensor as taught by Kim with the force and torque sensor as taught by Xia. Doing so would make it possible to "have a system for monitoring loading or other parameters indicative of the state of the tissue" (see Xia; [0003]).

However, in the same field of endeavor, Manzo teaches a coupler configured to releasably attach the retractor frame to a robot arm of the surgical robot system ("… base 134 of surgical instrument 128 … includes an engaging member {not shown} configured to releasably couple with a complementary engaging member {not shown} rotatably mounted on the carriage 137 of a robotic arm assembly 126 …" [0030]; see Fig.1; "... and an interface or tool base 412 coupled to the proximal end of the shaft 416 and removably connectable to the robotic surgical system." [0033]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the attachment mechanism between retractor and arm as taught by Kim with the connection interface as taught by Manzo. Doing so would make it possible to provide end effectors that are "moveable as well as being replaceable, disposable, or pluggable" (see Manzo; [0036]).

Regarding claim 7, Kim in view of Xia and Manzo teaches all claim limitations, as applied in claim 1, and Xia further teaches wherein the force and/or torque sensor comprises: a plurality of strain gauges that are connected to the blades to measure strain in the blades ("… the sensor 150 is a strain sensor arranged to sense the arm strain indicative of pressure applied to the retractor blade 110 by patient tissue during 
a coupler configured to provide signals from the strain gauges toward a force and/or torque feedback determination unit of the surgical robot system ("… the monitor 104 is connected to the sensor 150 via a wired connection 134. Signals transmitted over the wired connection 134 provide information that may be filtered or processed to identify information gathered by the sensor 150." [0028]; "FIG. 9 discloses one example of a wireless system 300 for communicating between the sensor 150 and the monitor 104." [0045]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the pressure sensor as taught by Kim with the force and torque sensor as taught by Xia. Doing so would make it possible to "have a system for monitoring loading or other parameters indicative of the state of the tissue" (see Xia; [0003]).

Regarding claim 8, Kim in view of Xia and Manzo teaches all claim limitations, as applied in claim 7, and Xia further teaches wherein the strain gauges are connected to the blades at a location that is between a middle and an end of the blades that is distal from the arms (see location of sensor 150 relative to blade 110 in Fig.1, 4 and 8).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the pressure sensor as taught by Kim 

Regarding claim 11, Kim in view of Xia and Manzo teaches all claim limitations, as applied in claim 1, and Xia further teaches a display device connected to the retractor frame ("The monitor or an associated computer system also may record the information and display graphs or charts indicative of the measured parameters of the status of the tissue." [0050]; see Fig.1, 2); and
a coupler configured to receive display signals from a control interface unit of the surgical robot system and to provide the display signals to the display device (the above features are inherent component and function of any computer system).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the pressure sensor as taught by Kim with the force and torque sensor as taught by Xia. Doing so would make it possible to "have a system for monitoring loading or other parameters indicative of the state of the tissue" (see Xia; [0003]).

Regarding claim 12, Kim teaches a surgical robot system ("The positioning means, for example, can be a manual positioning means or an automatic positioning means." [0043]; a system includes automated positioning means is interpreted as robot system as defined in the art) comprising:

a surgical retractor ("The present invention includes one embodiment of an adjustable retractor 100 of the invention for minimally invasive surgical access." [0037]) comprising:
a retractor frame ("The retractor 100 includes a frame 110 …" [0037]) comprising a plurality of arms ("An arm or positioning means 230 ..." [0039]; see Fig.2, there are 4 arms) that are translatably ("Translation in the X direction can be established by having an element 320 that is able to preferably tightly and smoothly fit and slideable in opening 330." [0046]) and/or pivotably connected to the retractor frame ("Rotation about the Y-axis can be established by rotating a circular element 362 within element 325." [0047]; see Fig.2 and Fig.3, the arm 230 is connected to the frame 110/210/310);
a plurality of blades ("… with surgical retractor blades 220 …" [0038]; see Fig.2), each coupled to and extending away from a distal end of one of the arms ("The positioning means 230 can include attachment means 240 that is used to attach the surgical retractor blade 220 to the frame 110." [0040]; see Fig.2); and
a force sensor connected to the blades ("… a sensor can be placed on the retractor blades, at the inside part, outside part, or within the retractor blade{s}. Examples of sensors that are useful are, for instance, pressure sensors …" [0059]; 
Although Kim teaches the retractor frame is attached to a robot arm of the surgical robot system ("The retractor 100 includes a frame 110 that is attachable to an arm 120 as shown in FIG. 1." [0037]) and a coupler is an inherent component for such connection or attachment, Kim fails to explicitly teach that such attachment is releasable attachment; and a force and/or torque feedback determination unit configured to sense the indication provided by the force and/or torque sensor, and to determine the amount of force and/or torque that is being applied to the at least one of the blades based on the indication.
However, in the same field of endeavor, Xia teaches a force and/or torque sensor connected to the blades ("… the blades 110, 112 may each by outfitted with a sleeve-type sensor system 200. Further, each sleeve 202 may include more than one sensor 150 disposed thereon … the sensors 150 may include one or more of any those that measure the following data: … force ... torque deflection ..." [0039]) and configured to provide an indication of an amount of force and/or torque that is being applied to at least one of the blades from contact with material of a surgical site ("The sensor 150 provides information indicative of one or more parameters of the loading stress ... other 
a force and/or torque feedback determination unit configured to sense the indication provided by the force and/or torque sensor ("… the monitor 104 is structurally configured to receive information from the sensor 150 … Signals transmitted over the wired connection 134 provide information that may be filtered or processed to identify information gathered by the sensor 150." [0028]; "… the monitor 104 is configured to monitor retraction force/pressure and force/pressure vs. time." [0033]), and to determine the amount of force and/or torque that is being applied to the at least one of the blades based on the indication ("Signals transmitted over the wired connection 134 provide information that may be filtered or processed to identify information gathered by the sensor 150." [0028]; "… the monitor 104 is configured to monitor retraction force/pressure and force/pressure vs. time." [0033]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the pressure sensor as taught by Kim with the force and torque sensor as taught by Xia. Doing so would make it possible to "have a system for monitoring loading or other parameters indicative of the state of the tissue" (see Xia; [0003]).
Kim in view of Xia fails to explicitly teach the attachment of retractor frame to the robot arm is a releasable attachment.
However, in the same field of endeavor, Manzo teaches a coupler configured to releasably attach the retractor frame to the robot arm ("… base 134 of surgical 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the attachment mechanism between retractor and arm as taught by Kim with the connection interface as taught by Manzo. Doing so would make it possible to provide end effectors that are "moveable as well as being replaceable, disposable, or pluggable" (see Manzo; [0036]).

Regarding claim 15, Kim in view of Xia and Manzo teaches all claim limitations, as applied in claim 12, and Xia further teaches wherein: the force and/or torque sensor comprises a plurality of strain gauges that are connected to the blades to measure strain in the blades ("… the sensor 150 is a strain sensor arranged to sense the arm strain indicative of pressure applied to the retractor blade 110 by patient tissue during use." [0027]; see Fig.1; "… the blades 110, 112 may each by outfitted with a sleeve-type sensor system 200. Further, each sleeve 202 may include more than one sensor 150 disposed thereon for measuring ... that measure the following data ... and strain ..." [0039]);
the force and/or torque feedback determination unit is coupled to receive strain signals from the strain gauges, and to determine the amount of force and/or torque that is being applied to the at least one of the blades based on the indication ("… the monitor 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the pressure sensor as taught by Kim with the force and torque sensor as taught by Xia. Doing so would make it possible to "have a system for monitoring loading or other parameters indicative of the state of the tissue" (see Xia; [0003]).

Regarding claim 17, Kim in view of Xia and Manzo teaches all claim limitations, as applied in claim 12, and Kim further teaches a motor controller coupled to provide command signals to control retractor motors that are mechanically coupled ("Different kinds of ... motors {linear and rotary} ... as well as control mechanisms and systems can be used as part of the positioning means to establish the independent control of each retractor blade." [0043]) to translate and/or pivot the blades of the surgical retractor relative to one another ("An arm or positioning means 230 provides the means to change the position of a surgical retractor blade 220 and can be changed by a translation in an X, Y, and/or Z direction and/or a rotation about X, Y, and/or Z axes. In one embodiment, the retractor 100 allows independent control over the position of each surgical retractor blade 220." [0039]);


Regarding claim 18, Kim in view of Xia and Manzo teaches all claim limitations, as applied in claim 17, and Xia further teaches wherein the control interface unit is further configured to inhibit further translation and/or pivoting of the blades relative to one another that would increase the amount of force and/or torque applied to the at least one of the blades responsive to the information indicating that the amount of force and/or torque satisfies one or more maximum threshold values ("... the monitor 104 is also a safety mechanism ... when a detected sensor signal exceeds a pre-established threshold, then in addition to the alarm system being activated as described above, a safety mechanism may be activated. This may include automatically controlling the retractor to relieve pressure on the tissue. This may cooperate with retractors having an automatic distraction control ..." [0034]) defined by a surgical procedure rule ("… the 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the pressure sensor as taught by Kim with the force and torque sensor as taught by Xia. Doing so would make it possible to "have a system for monitoring loading or other parameters indicative of the state of the tissue" (see Xia; [0003]).

Regarding claim 19, Kim in view of Xia and Manzo teaches all claim limitations, as applied in claim 12, and Xia further teaches at least one light emitting diode (LED) device ("When the Alarm visual indicator 166 is active … the visual indicators have color-based lighting schemes …" [0031]; here the visual indicators or the lighting devices are functional equivalent to the claimed LEDs); and
a control interface unit coupled to the LED device ("… an exemplary monitor 104. It includes both a display portion 160 … The display portion includes ... a visual indicator 166 …" see Fig.3) and to the force and/or torque feedback determination unit to receive information indicating the amount of force and/or torque that was determined as being applied to the at least one of the blades ("… the monitor 104 is structurally 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the pressure sensor as taught by Kim with the force and torque sensor as taught by Xia. Doing so would make it possible to "have a system for monitoring loading or other parameters indicative of the state of the tissue" (see Xia; [0003]).

Regarding claim 20, Kim in view of Xia and Manzo teaches all claim limitations, as applied in claim 12, and Xia further teaches a display device ("The monitor or an associated computer system also may record the information and display graphs or charts indicative of the measured parameters of the status of the tissue." [0050]; see Fig.1, 2); and
a control interface unit coupled to the display device ("… a processing system 103 that, in this embodiment, includes a monitor 104 and a console, such as a computer 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the pressure sensor as taught by Kim with the force and torque sensor as taught by Xia. Doing so would make it possible to "have a system for monitoring loading or other parameters indicative of the state of the tissue" (see Xia; [0003]).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Xia and Manzo, as applied in claim 1, and further in view of Hladio et al. (US 2016/0249987 A1; published on 09/01/2016) (hereinafter "Hladio").

Regarding claim 2, Kim in view of Xia and Manzo teaches all claim limitations, as applied in claim 1, and Kim further teaches wherein the force sensor comprises: at least one flexible member connected between the blades and the arms that allows elastic movement between the blades and the arms ("… the distal end 233 is movable relative to the proximal end 231, whereby the distal end axis 234 can intersect major axis 232 at an angle. This provides flexibility in manipulating the operating field in the patient." [0039]; see Fig.5 – 7); and
a plurality of tracking markers, at least one of the tracking markers is connected to each of the arms and the blades ("The device can include one or more sensors at the arm, blade, or a combination thereof ..." [0008]; "… at least one retractor blade can include a position sensor, such as a reflecting, light-emitting, or RF-emitting sensors." [0059]; the blades and arms are connected).
Although Kim teaches wherein the tracking markers are configured to allow their position to be tracked by the surgical robot system ("... that can feed back information regarding the position of the retractor blade as well as position information that can be used to control the retractor blades ... can include a position sensor ..." [0059]; position information is the output of position sensor) and a location tracking component is inherent component to perform the tracking function in any tracking system, Kim in view of Xia and Manzo fails to explicitly teach the position information is the relative orientation of the tracking markers.
However, in the same field of endeavor, Hladio teaches wherein the tracking markers are configured to allow their relative orientation to be tracked by a location 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the position sensor as taught by Kim with the relative orientation tracking as taught by Hladio. Doing so would make it possible to allow "the surgeon to use his/her clinical judgment when viewing the measurements and deciding the final placement of objects" (see Hladio; [0008]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Xia, Manzo and Hladio, as applied in claim 2, and further in view of Zhu et al. (US 2014/0045600; published on 02/13/2014) (hereinafter "Zhu").

Regarding claim 3, Kim in view of Xia, Manzo and Hladio teaches all claim limitations, as applied in claim 2, and Kim further teaches wherein the at least one flexible member comprises: a revolute joint configured to constrain motion to a one-degree-of-freedom rotation between the blades and the arms ("Rotation about the Y-axis can be established by rotating a circular element 362 within element 325." [0047]; in mechanical design, the rotation of a rod about y-axis in another element is a revolute 
Kim in view of Xia, Manzo and Hladio fails to explicitly teach a torsion spring configured to elastically resist rotation of the blades relative to the arms.
However, in the same field of endeavor, Zhu teaches the revolute joint comprising a torsion spring configured to elastically resist rotation of the blades relative to the arms ("… when the torsion spring inner ring 3 of the planar torsion spring 1 rotates … a wide-angle deformation of the torsion spring is thus achieved through a series of elastic deformation of the inner circular hole slot 7 and the outer circular hole slot 6. Thus the rotation of the joint input connected with the torsion spring inner ring 3 is flexibly transmitted to the joint load connected with the torsion spring outer ring 2." [0014]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the rotation mechanism as taught by Kim with the implementation of planner torsion spring for robot arm joint as taught by Zhu. Doing so would make it possible to provide a spring mechanism that "possesses flexibility and has a more compact structure, and can be designed more flexibly, which changes the design mode of a conventional torsion spring and thus is adapted as a joint for a robot and a robot arm" (see Zhu; [0015]).


Claim 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Xia, Manzo and Hladio, as applied in claim 2, and further in view of Schimmels et al. (US 6,021,579; published on 02/08/2000).

Regarding claim 4, Kim in view of Xia, Manzo and Hladio teaches all claim limitations, as applied in claim 2, and Kim further teaches wherein the at least one flexible member comprises: a prismatic joint configured to constrain motion to linear sliding between the blades and the arms ("… allows element 860 to move back into element 840 to change Y-translation." [0056] see Fig.9 and 10; translation motion of element 860/360 in element 840 along y-axis is a prismatic joint, as defined in mechanical design), the prismatic joint comprising springs that elastically resist linear sliding between the blades and the arms ("An extension spring 1010 can be used to ensure that lock mechanism 862 stays in a gear 1020 as shown in FIG. 10." [0056]).
Kim in view of Xia, Manzo and Hladio fails to explicitly teach springs extending between the blades and the arms.
However, in the same field of endeavor, Schimmels teaches the prismatic joint comprising springs extending between the blades and the arms that elastically resist linear sliding between the blades and the arms ("The prismatic axis elastic-joint 190 resists deflection along this axis 63. It consists of the cylindrical intermediate shaft 175, a linear bearing 191, and two compression springs 192, 193 that bilaterally compliantly constrain the linear bearing 191 between two snap rings 195, 196 attached to the intermediate shaft 175." Col.6, Ln.15 - 28; see Fig.3, here the two ends of prismatic joint 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the y-translation mechanism as taught of Kim with the implementation of resist springs in prismatic joint as taught by Schimmels. Doing so would make it possible that "the best compliance for an assembly task could be built into a passive mechanism that is mounted on the end-effector of a conventional robot" (see Schimmels; Col.2, Ln.58 - 63).

Regarding claim 6, Kim in view of Xia, Manzo and Hladio teaches all claim limitations, as applied in claim 2, except at least one spring extending between the blades and the arms that elastically resist movement between the blades and the arms.
However, in the same field of endeavor, Schimmels teaches at least one spring extending between the blades and the arms that elastically resist movement between the blades and the arms ("The prismatic axis elastic-joint 190 resists deflection along this axis 63. It consists of the cylindrical intermediate shaft 175, a linear bearing 191, and two compression springs 192, 193 that bilaterally compliantly constrain the linear bearing 191 between two snap rings 195, 196 attached to the intermediate shaft 175." Col.6, Ln.15 - 28; see Fig.3, here the two ends of prismatic joint 190 are equivalent to the claimed blades and arm when in combination with the teaching of Kim).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the y-translation mechanism as taught of Kim with the implementation of resist springs in prismatic joint as taught by .


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Xia, Manzo and Hladio, as applied in claim 2, and further in view of Cooper (US 2008/0065102 A1; published on 03/13/2008) and Cooper et al. (US 2003/0036748 A1; published on 02/20/2003) (hereinafter "Cooper748").

Regarding claim 5, Kim in view of Xia, Manzo and Hladio teaches all claim limitations, as applied in claim 2, except wherein the at least one flexible member comprises: a multi-axis joint configured to constrain motion between the blades and the arms along a plurality of orthogonal axes, the multi-axis joint comprising springs extending between the blades and the arms that elastically resist movement between the blades and the arms along the orthogonal axes.
However, in the same field of endeavor, Cooper teaches wherein the at least one flexible member comprises: a multi-axis joint configured to constrain motion between the blades and the arms along a plurality of orthogonal axes ("FIG. 16A shows that joints 1624 and 1628 each have two hinges that pivot around orthogonal axes." [0189]; "Therefore, in joint space the entire parallel motion mechanism 1632 may be considered a single joint with two degrees of freedom {i.e., pitch and yaw} if “joints” 1624 and 1628 each have two orthogonal hinges ..." [0190]; see Fig.16A and 16B; here the two ends 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the pivoting elements as taught by Kim with the joint of two degrees of freedom as taught by Cooper. Doing so would make it possible to "provide multiple telemanipulated surgical instruments, each surgical instrument working independently of the other and each having an end effector with at least six actively controlled degrees of freedom in Cartesian space" (see Cooper; [0052]).
Kim in view of Xia, Manzo, Hladio and Cooper fails to explicitly teach the multi-axis joint comprising springs extending between the blades and the arms that elastically resist movement between the blades and the arms along the orthogonal axes.
However, in the same field of endeavor, Cooper748 teaches the multi-axis joint comprising springs extending between the blades and the arms that elastically resist movement between the blades and the arms along the orthogonal axes ("One way to minimize backlash and avoid the S-shape configuration is to provide springs 54 between the vertebrae 52 of the wrist 50, as schematically illustrated in FIG. 3." [0107]; see Fig.3, here the two ends of the wrist joint 50 are equivalent to the claimed blades and arm when in combination with the teaching of Kim).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the pivoting elements as taught by Kim with the wrist joint as taught by Cooper748. Doing so would make it possible "to minimize backlash" and "to avoid the S-shape configuration" (see Cooper748; [0107]).


Claim 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Xia and Manzo, as applied in claim 7 and 15 respectively, and further in view of Hamel et al. (US 2005/0116544 A1; published on 06/02/2005) (hereinafter "Hamel").

Regarding claim 9, Kim in view of Xia and Manzo teaches all claim limitations, as applied in claim 7, and Xia further teaches wherein the coupler comprises: a strain gauge driver circuit configured to energize the strain gauges to output strain signals ("This embodiment uses inductive coupling to wirelessly power the sensor and retrieve data … The reader coil 306 and the transmission coil 304 cooperate by transfer data and energy. In use, the reader coil 306 supplies energy to the transmission coil 304. This in turn powers the circuit 302 and retrieves data from the sensor 150." [0045]);
a wireless transmitter circuit configured to transmit the digital data through a wireless air interface toward a wireless receiver circuit of the surgical robot system ("The reader coil 306 and the transmission coil 304 cooperate by transfer data and energy … This in turn powers the circuit 302 and retrieves data from the sensor 150." [0045]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the pressure sensor as taught by Kim with the force and torque sensor as taught by Xia. Doing so would make it possible to 
Kim in view of Xia and Manzo fails to explicitly teach an analog to digital converter configured to convert the strain signals to digital data.
However, in the same field of endeavor, Hamel teaches wherein the coupler comprises: a strain gauge driver circuit configured to energize the strain gauges ("Wireless sensing module 44 includes microcontroller or microprocessor 48, which controls provision of power to … sensors 52 … Sensors can include … a strain gauge … " [0066]) to output strain signals ("Microcontroller 48 also controls flow of data from A/D converter 50, from sensors 52, to and from nonvolatile memory 54 and to RF transmitter 56." [0066]);
an analog to digital converter configured to convert the strain signals to digital data ("… controls flow of data from A/D converter 50, from sensors 52, to …" [0066]; see Fig.5 data flow); and
a wireless transmitter circuit configured to transmit the digital data through a wireless air interface toward a wireless receiver circuit of the surgical robot system ("… flow of data from A/D converter 50, from sensors 52, to and from nonvolatile memory 54 and to RF transmitter 56." [0066]; "… for transmitting sensor data through antenna 68 to receiver 69 a on base station 69 b …" [0067]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the signal connection between sensor and monitor as taught by Kim with the wireless powering and communication between sensor and base station as taught by Hamel. Doing so would make it possible "to 

Regarding claim 16, Kim in view of Xia and Manzo teaches all claim limitations, as applied in claim 15, and Xia further teaches wherein the force and/or torque sensor further comprises: a strain gauge driver circuit configured to energize the strain gauges to output the strain signals ("This embodiment uses inductive coupling to wirelessly power the sensor … The reader coil 306 and the transmission coil 304 cooperate by transfer data and energy. In use, the reader coil 306 supplies energy to the transmission coil 304 ..." [0045]);
a wireless transmitter circuit configured to transmit the digital data through a wireless air interface ("This embodiment uses inductive coupling to wirelessly power the sensor and retrieve data … The reader coil 306 and the transmission coil 304 cooperate by transfer data and energy ... This in turn powers the circuit 302 and retrieves data from the sensor 150." [0045]); and
further comprising a wireless receiver circuit coupled to the force and/or torque feedback determination unit and configured to receive the digital data transmitted by the wireless transmitter circuit ("The monitor 104 comprises a reader coil 306 as an inductive antenna … This in turn powers the circuit 302 and retrieves data from the sensor 150." [0045]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the pressure sensor as taught by Kim with the force and torque sensor as taught by Xia. Doing so would make it possible to 
Kim in view of Xia and Manzo fails to explicitly teach an analog to digital converter configured to convert the strain signals to digital data.
However, in the same field of endeavor, Hamel teaches wherein the force and/or torque sensor further comprises: a strain gauge driver circuit configured to energize the strain gauges ("Wireless sensing module 44 includes microcontroller or microprocessor 48, which controls provision of power to … sensors 52 … Sensors can include … a strain gauge … " [0066]) to output the strain signals ("Microcontroller 48 also controls flow of data from A/D converter 50, from sensors 52, to and from nonvolatile memory 54 and to RF transmitter 56." [0066]);
an analog to digital converter configured to convert the strain signals to digital data ("… controls flow of data from A/D converter 50, from sensors 52, to …" [0066]; see Fig.5 data flow); and
a wireless transmitter circuit configured to transmit the digital data through a wireless air interface ("… flow of data from A/D converter 50, from sensors 52, to and from nonvolatile memory 54 and to RF transmitter 56." [0066]; "… for transmitting sensor data through antenna 68 to receiver 69 a on base station 69 b …" [0067]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the signal connection between sensor and monitor as taught by Kim with the wireless powering and communication between sensor and base station as taught by Hamel. Doing so would make it possible "to .


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Xia and Manzo, as applied in claim 1, and further in view of Charles (US 2014/0005489 A1; published on 01/02/2014).

Regarding claim 10, Kim in view of Xia and Manzo teaches all claim limitations, as applied in claim 1, except at least one light emitting diode (LED) device connected to the retractor frame; and a coupler configured to receive LED activation signals from a control interface unit of the surgical robot system and to provide the LED activation signals to the at least one LED device.
However, in the same field of endeavor, Charles teaches at least one light emitting diode (LED) device connected to the retractor frame ("… the retractor blades 7010 can contain varying … and lighting {e.g., light sources such as LEDs …}." [0211]; "The distal end 7005 of the flexible cable 7001 can contain ... or lighting and combinations thereof." [0212]; "The light source can include LEDs and/or multicolor LEDs." [0254]; see Fig.3B and 3C, the LEDs are connected to frame 7002 via either blade or the flexible cable); and 
a coupler configured to receive LED activation signals from a control interface unit of the surgical robot system and to provide the LED activation signals to the at least 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the retractor as taught by Kim with the implementation of LEDs on the retractor as taught by Charles. Doing so would make it possible to provide "improved visualization systems, for use in minimally invasive surgery" (see Charles; [0006]).


Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Xia and Manzo, as applied in claim 12, and further in view of Hladio and Bateman (US 4,506,328; published on 03/19/1985).

Regarding claim 13, Kim in view of Xia and Manzo teaches all claim limitations, as applied in claim 12, and Kim further teaches wherein the force sensor comprises: at least one flexible member connected between the blades and the arms that allows elastic movement between the blades and the arms ("… the distal end 233 is movable relative to the proximal end 231, whereby the distal end axis 234 can intersect major axis 232 at an angle. This provides flexibility in manipulating the operating field in the patient." [0039]; see Fig.5 - 7); and
a plurality of tracking markers, at least one of the tracking markers is connected to each of the arms and the blades ("The device can include one or more sensors at the arm, blade, or a combination thereof ..." [0008]; "… at least one retractor blade can 
Although Kim teaches wherein the tracking device are configured to track movement of the tracking markers and to output information indicating the movement ("... that can feed back information regarding the position of the retractor blade as well as position information that can be used to control the retractor blades ... can include a position sensor ..." [0059]; position information is the movement output of position sensor) and tracking device is inherent component to perform the tracking function in any tracking system, Kim fails to explicitly teach a camera system; the information is the relative orientation movement of the tracking markers; wherein the force and/or torque feedback determination unit is coupled to receive the information from the camera system and to determine therefrom the amount of force and/or torque that is being applied to the at least one of the blades based on the information.
However, in the same field of endeavor, Hladio teaches a camera system ("The sensor 102 comprises an optical sensor {a camera 704 comprising a lens 706, an optical window 708, etc.} that is connected …" [0048]);
wherein the camera system ("The sensor 102 comprises an optical sensor {a camera 704 comprising a lens 706, an optical window 708, etc.} that is connected …" [0048];) is configured to track movement between the orientations of the tracking markers, and to output information indicting the relative orientation movement ("... by capturing the location of at least three points along the acetabular rim using a probe attached to a trackable target." [0058]; "The sensor 102 captures the position and 
wherein the force and/or torque feedback determination unit is coupled to receive the information from the camera system ("The sensor 102 captures the position and orientation of both targets. The workstation calculates a relative measurement of position and orientation between both targets." [0060]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the position sensor as taught by Kim with the relative orientation tracking as taught by Hladio. Doing so would make it possible to allow "the surgeon to use his/her clinical judgment when viewing the measurements and deciding the final placement of objects" (see Hladio; [0008]).
Kim in view of Xia, Manzo and Hladio fails to explicitly teach wherein the force and/or torque feedback determination unit is coupled to determine therefrom the amount of force and/or torque that is being applied to the at least one of the blades based on the information.
However, in the same field of endeavor, Bateman teaches wherein the force and/or torque feedback determination unit is coupled to determine therefrom the amount of force that is being applied to the at least one of the blades based on the information ("These signals A and W are then coupled to a computer 40 which receives weight and angle signals ..." Col.4, Ln.40 - 60; "The signals ΔA and ΔW are coupled to a tire pressure function block 63 which converts the information from the summing junction 60,61 into tire pressure information based upon these signals." Col.6, Ln.56 - 59; first, the pressure is equivalent to applied force on the structure beam in physics, given the 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the pressure sensor as taught by Kim with the pressure determination as taught by Bateman. Doing so would make it possible to provide a system "which is highly sensitive to changes in tire pressure and yet provides a large margin against nuisance warnings" (see Bateman; Col.2, Ln.15 - 24).

Regarding claim 14, Kim in view of Xia, Manzo, Hladio and Bateman teaches all claim limitations, as applied in claim 13, and Hladio further teaches the force and/or torque feedback determination unit determines the amount of relative orientation movement between at least some of the tracking markers based on the information from the camera system (The sensor 102 captures the position and orientation of both targets. The workstation calculates a relative measurement of position and orientation between both targets. [0060]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the position sensor as taught by Kim with the relative orientation tracking as taught by Hladio. Doing so would make it 
In addition, Bateman teaches wherein: the force and/or torque feedback determination unit comprises a data structure that relates different amounts of relative orientation movement between at least reference ones of the tracking markers to forces and/or torques ("The measurements were made for a series of tilt angles to yield the curves shown in FIG. 5." Col.6, Ln.60 - Col.7, Ln.21; Fig.5; "The information shown in FIG. 5 is stored in a lookup table contained in the CDM 42." Col.7, Ln.33 - 40; here the lookup table in computer is a data structure by the definition in computer science; here the measured tilt angle is equivalent to the relative orientation as measured in the teaching of Hladio), uses the determined amount of relative orientation movement as reference pointers in the data structure to determine the amount of force and/or torque that is being applied to the at least one of the blades ("Moreover, the angle and weight difference signals are used to address a lookup table which outputs a second value representing tire pressure." Col.2, Ln.8 - 14; "The lookup table is addressed by the tire pressure function block 63 utilizing the signals ΔA and ΔW." Col.7, Ln.33 - 40).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the pressure sensor as taught by Kim with the pressure determination as taught by Bateman. Doing so would make it possible to provide a system "which is highly sensitive to changes in tire pressure and yet provides a large margin against nuisance warnings" (see Bateman; Col.2, Ln.15 - 24).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793